769 N.W.2d 588 (2008)
Tracy DRAKE, Personal Representative for the Estate of Robert Drake, Deceased, Plaintiff-Appellant,
v.
Amy SCHANTZ-RONTAL, M.D., Rolando Beredo, M.D., Downtown Medical, P.L.L.C., Vasudev Ananthram, M.D., Sadasiva Reddy, M.D., Jackson Radiology Consultants, P.C., Timothy Murray, M.D., Chakravarthy Kanduru, M.D., and W.A. Foote Memorial Hospital, Defendants-Appellees.
Docket No. 135879. COA No. 270225.
Supreme Court of Michigan.
October 27, 2008.

Order
On order of the Court, the motion for reconsideration of this Court's July 25, 2008 order is considered, and it is DENIED, because it does not appear that the order was entered erroneously.
WEAVER, J., would grant the motion for reconsideration.
MARILYN J. KELLY, J., would grant the motion for reconsideration for the reasons set forth in Justice Weaver's dissenting statement in this case, 482 Mich. 890, 752 N.W.2d 477 (2008).